 1
                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     GAYLE SAARI, an individual,                CASE NO.: 8:18-CV-216-JLS-KESx
11
                        Plaintiff,              ORDER GRANTING DISMISSAL
12                                              WITH PREJUDICE
13 v.
                                                DISTRICT JUDGE: JOSEPHINE L.
14 HYGENIC CORP, a Delaware                     STATON
   corporation, PERFORMANCE                     MAGISTRATE JUDGE: KAREN E.
15 HEALTH, INC., a Pennsylvania                 SCOTT
16 corporation, BIOFREEZE, business
   entity unknown, AND DOES 1
17 THROUGH 50,
18                      Defendant.
19                                            ORDER
            The Joint stipulation for dismissal with prejudice is approved. The entire
20
     action, including all claims states herein against all parties is hereby dismissed with
21
     prejudice.
22
23         IT IS SO ORDERED.
     Dated: July 29, 2019                            JOSEPHINE L. STATON
                                                    ______________________________
24
                                                    Hon. Josephine L. Staton
25                                                  United States District Court Judge
26
27
                                              -1-
28                     ORDER GRANTING DISMISSAL WITH PREJUDICE
